Mr. Justice Mulkey, dissenting: I do not concur in the opinion of the majority of the court in this case in so far as it holds the creditors of Prussing, under contract of April 4, 1874, are not personally liable to pay the claim of the Wartmans, which at that time was a valid lien upon the State street property. Their undertaking was to keep Prussing harmless from any personal liability on account of any liens against the property,—and this, clearly, could only be done by paying off or obtaining a release of the indebtedness itself. It is manifest that no personal liability attached to Prussing on account of the Wartman lien upon the property, independent of the indebtedness to which the lien related. As the property was to be sold subject to all liens, but for his personal liability on the debts to which the liens related it was a matter of perfect indifference to Prussing whether these liens were ever removed from the property or not; yet, as he was personally liable for these claims, it was very important to him, if such was the understanding, to exact of the purchasers, as he did, indemnity against such personal liability, hence their express undertaking to keep him “harmless from any personal liability for or on account of any suits or liens on said property. ” Suppose the undertaking of the purchasers had been to keep Prussing harmless from any personal liability on account of the debts and claims against the property, instead of liens against the property, I presume no one would question for a moment that this would be a direct undertaking on their part to pay off these incumbrances, or in some manner relieve him from doing so-; and yet, in my judgment, the words actually used are but a different form of expression signifying the same thing. The word “liens,” as used in the contract in the connection mentioned, is but descriptive of the character of the debts or claims against the property, and for which Trussing, as well as the property, was liable. So far as these claims or liens were an incumbrance upon the property, was a matter, as we have already remarked, of no consequence whatever to Trussing, as, by the very terms of the agreement, the property was sold subject to them, and consequently the sale of it imposed no personal liability on him; but as such sale did not, on the other hand, at all relieve him from his existing personal liability on account of these liens or claims, it was of vital importance to him to have a clause inserted in the contract, as he did, indemnifying him against such personal liability. It seems to me, to give the contract any other construction would be to render the provision in question meaningless, and wholly inoperative. Nor can the fact that the buildings on the property were subsequently burned down, and that the naked lots were sold and conveyed • under a prior mortgage, so as to cut off the Wartman lien on the property, at all affect the right of the Wartmans to be paid the- amount of their claim, or the liability of Trussing, or the purchasers of the property from him, to pay it, for although, by reason of the facts stated, the indebtedness ceased to be a lien on the lots, yet the indebtedness,—the only thing about which Trussing had the slightest concern,—remained the same. The only effect of the sale under the prior mortgage, so far as the parties to this controversy are concerned, was to destroy one of the marks or characteristics by which the indebtedness was theretofore properly described. Before the sale and conveyance the indebtedness was a lien or a lien indebtedness, yet, by reason of the sale and conveyance, the descriptive quality of the lien was eliminated from it, but the personal liability of Prussing, with respect to the indebtedness, remained precisely the same as it did before; and it was, as I think I have fully shown, the sole object of the provision of the contract in question to indemnify Prussing against this personal liability,—and this could only be done by payment or release of the indebtedness itself. I am authorized to say my brothers Scholfield and Dickey concur in the views expressed by me in this dissent.